Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into effective
as of August 11, 2014, by and between Gulfport Energy Corporation, a Delaware
corporation (the “Company”), and Aaron Gaydosik, an individual (“Executive”).

R E C I T A L S

WHEREAS, the Company is engaged in the exploration and development of crude oil
and natural gas fields and related activities.

WHEREAS, Executive is and has been for some time an employee of Company, and is
experienced in certain aspects of the management and conduct of the Company’s
business.

WHEREAS, on July 10, 2014 the Company announced that Executive was named Chief
Financial Officer of the Company.

WHEREAS, the Company desires to continue to employ Executive as Chief Financial
Officer of the Company, and Executive desires to continue to be employed by the
Company, upon the terms and subject to the conditions set forth in this
Agreement.

A G R E E M E N T

NOW, THEREFORE, in consideration of the foregoing recitals and the terms,
covenants and conditions contained herein, the Company and Executive agree as
follows:

 

1. EMPLOYMENT AND DUTIES.

1.1 General. The Company hereby employs Executive, and Executive agrees to
serve, as Chief Financial Officer of the Company, upon the terms and subject to
the conditions set forth herein. Executive will report directly to the Chief
Executive Officer of the Company. Subject to the direction and control of the
Chief Executive Officer, Executive will have all the responsibilities and powers
normally associated with such position and Executive will perform such other
duties and responsibilities as may be designated from time to time by the Chief
Executive Officer.

1.2 Exclusive Services. Executive will devote his full business time, energy and
efforts faithfully and diligently to promote the Company’s interests. Executive
will render his services exclusively to the Company during the Employment Term.
The terms of this Section 1 will not prevent Executive from investing or
otherwise managing his assets in such form or manner as he chooses and spending
such time, whether or not during business hours, as he deems necessary to manage
his investments, so long as he is able to fulfill his duties pursuant to Section
1.1 above.

 

2. TERM.

Subject to the provisions for termination provided in Section 5, the term of
Executive’s employment under this Agreement will commence as of August 11, 2014
(the “Effective Date”)



--------------------------------------------------------------------------------

and will terminate on August 11, 2017 (the “Initial Period”); provided, however,
that unless either party gives written notice to the other party of an election
not to extend or renew Executive’s employment hereunder at least ninety
(90) days prior to the end of the Initial Period, or any anniversary thereof,
the term of this Agreement will automatically be extended by successive one-year
periods (each an “Extension”). The term of this Agreement, including the Initial
Period and any Extension, is hereinafter referred to as the “Employment Term.”
Each 12 month period ending on August 10, 2015 or any anniversary thereof is
hereinafter referred to as a “Contract Year.”

 

3. COMPENSATION.

3.1 Base Salary. As compensation for services rendered under this Agreement, the
Company will pay to Executive a base salary (the “Base Salary”) at an annualized
rate of $300,000 payable in accordance with the normal payroll procedures of the
Company. From time to time at the sole discretion of the Chief Executive Officer
of the Company, Executive’s Base Salary will be reviewed by the Chief Executive
Officer of the Company and may be increased, but not decreased, by the Chief
Executive Officer of the Company, subject to the consent of the Compensation
Committee (the “Compensation Committee”) of the Board of Directors of the
Company (the “Board of Directors”). The term “Base Salary” as used herein will
mean and refer to the then current base salary, as adjusted from time to time in
accordance with this Section 3.1. The Company will deduct from the Base Salary
amounts sufficient to cover applicable federal, state and/or local income tax
withholdings and any other amounts which the Company is required to withhold by
applicable law. Effective January 1, 2015, Executive’s Base Salary will be
$309,000 per year. The difference between the Base Salary previously paid to the
Executive for the payroll periods ending between January 1, 2015 and the date of
execution of this Agreement and the increased amount effective as of January 1,
2015, less applicable withholding amounts, will be paid to Executive in a lump
sum within five business days after the execution of this Agreement.

3.2 Bonuses. During the Term, Executive will be eligible to receive an annual
bonus in accordance with the Gulfport Energy Corporation 2014 Executive Annual
Incentive Compensation Plan as established by the Compensation Committee or the
Board from time to time (the “Annual Bonus”). The Annual Bonus will be
determined by the Compensation Committee or the Board based upon achievement of
performance goals as determined by the Compensation Committee or the Board for
each fiscal year of the Company. Executive will be eligible to receive a target
Annual Bonus of 75% of Base Salary subject to achievement of such performance
goals, up to a maximum of 200% of Base Salary. The target Annual Bonus may be
increased, but not decreased below the 75% level specified in this Section, at
the discretion of the Board. The Compensation Committee or the Board may
establish threshold performance goals that will result in an Annual Bonus of 50%
of Base Salary, but no amount of Annual Bonus will be paid for performance
results below the threshold performance goals. The Annual Bonus will be paid
within fifteen (15) business days after the later of: (i) the written
certification by the Compensation Committee of the achievement of the
performance goals; and (ii) completion and release of the audited financial
statements for the applicable fiscal year; provided, however, subject to, and
except as provided in Section 6 of this Agreement, Executive must still be
employed by the Company on the payment date to receive the Annual Bonus. The
Company may satisfy the Annual Bonus under this Agreement, by means of an award
under the Gulfport

 

2



--------------------------------------------------------------------------------

Energy Corporation 2014 Executive Annual Incentive Compensation Plan or any
annual bonus or cash incentive compensation plan it maintains or may in the
future adopt for its executives and any such award may be subject to additional
terms and conditions under the terms of such plan. The Company will have the
right to condition the payment of any Annual Bonus amounts on Executive’s
execution of a document reasonably acceptable to the Company pursuant to which
Executive confirms, ratifies and agrees that this Agreement and all of its
provisions are valid and binding and are enforceable against Executive in
accordance with their terms. Any bonus payable with respect to the 2014 calendar
year may be prorated by the Compensation Committee to reflect the partial year
performance.

3.3 Equity Awards. In addition to the Base Salary, Executive will be eligible,
for each fiscal year of the Company ending during the Employment Term, to
participate in the Company’s 2013 Restated Stock Incentive Plan or such other
equity incentive plan or plans then in existence for the benefit of employees,
and may in the discretion of the Compensation Committee receive an equity award
(an “Equity Award”), in accordance with the terms of such plan or plans. It is
the intent of the parties that Executive will be entitled to receive an annual
Equity Award with a target level of 300% of Base Salary. The timing and amount
of such Equity Awards, any target performance goals and the vesting terms of
such awards will be determined by the Compensation Committee in its sole
discretion. Except as expressly set forth herein, any Equity Awards are granted
pursuant to and will incorporate all terms and conditions of the Company’s 2013
Restated Stock Incentive Plan or such other equity incentive plan or plans then
in existence for the benefit of employees, as applicable, and the Company’s
standard form of award agreement. If Executive’s employment with the Company
terminates prior to any scheduled vesting date then, except as expressly
provided herein, Executive will forfeit all rights and interests in and to such
unvested Equity Awards. If Executive’s employment with the Company is terminated
for Cause (as defined in Section 5.2 hereof), Executive will forfeit all rights
and interests in and to such Equity Awards without distinction as to vested or
unvested status. In addition, any Equity Awards granted to Executive, any
proceeds of any Equity Awards that previously have been sold, transferred or
otherwise disposed of, and any incentive bonus award will be subject to clawback
by the Company, to the extent required under the Dodd-Frank Wall Street Reform
and Consumer Protection Act and the Sarbanes–Oxley Act of 2002, each as amended,
and rules, regulations and binding, published guidance thereunder. If the
Company would not be eligible for continued listing, if applicable, under
Section 10D(a) of the Exchange Act unless it adopted policies consistent with
Section 10D(b) of the Exchange Act, then, in accordance with those policies that
are so required, any incentive-based compensation payable to Executive will be
subject to clawback in the circumstances, to the extent, and in the manner,
required by Section 10D(b)(2) of the Exchange Act, as interpreted by rules of
the Securities Exchange Commission. By accepting an Equity Award or incentive
bonus award under this Agreement or any plan sponsored by the Company, Executive
hereby consents to any such clawback.

3.4 Benefits.

3.4.1 Vacation. Executive will be entitled to paid vacation for each calendar
year during Executive’s employment in accordance with the Company’s established
vacation pay policies; provided, however, that vacation will only be taken at
such times as not to interfere with the necessary performance of Executive’s
duties and obligations under this Agreement.

 

3



--------------------------------------------------------------------------------

3.4.2 Other Benefits; Insurance. During the term of Executive’s employment under
this Agreement, if and to the extent eligible, Executive will be entitled to
participate in all Company Group Health Plans, group life, disability and
accidental death and dismemberment insurance or plan, then in effect, including,
without limitation, any supplemental disability coverage available to similarly
situated executive employees (“Company Welfare Benefit Plans”). For purposes of
this Agreement, “Company Group Health Plans” means all operative medical, dental
and vision plans. Coverage under the Company Welfare Benefit Plans will be
provided on the same basis generally applicable to similarly situated employees
of the Company; provided, however, that nothing contained in this Agreement
will, in any manner whatsoever, directly or indirectly, require or otherwise
prohibit the Company from amending, modifying, curtailing, discontinuing, or
otherwise terminating any Company Welfare Benefit Plan at any time (whether
before or after the date of Executive’s termination). Executive will be eligible
to receive life insurance coverage providing a death benefit of not less than
$500,000.

3.4.3 Retirement Plans. During the term of Executive’s employment under this
Agreement, if and to the extent eligible, Executive will be entitled to
participate in all Company Retirement Plans then in effect. For purposes of this
Agreement, “Company Retirement Plans” means the Company’s 401(k) Profit Sharing
Plan and all operative employee pension benefit plans (tax-qualified and
nonqualified plans) that may in the future be sponsored or maintained by the
Company, all on the same basis generally applicable to similarly situated
employees of the Company; provided, however, that nothing contained in this
Agreement will, in any manner whatsoever, directly or indirectly, require or
otherwise prohibit the Company from amending, modifying, curtailing,
discontinuing, or otherwise terminating any Company Retirement Plan at any time
(whether before or after the date of Executive’s termination).

3.4.4 Business Expense Reimbursement. Executive will be entitled to
reimbursement from the Company for the reasonable costs and expenses incurred in
connection with the performance of the duties and obligations provided for in
this Agreement. Reimbursement will be paid upon prompt presentation of expense
statements or vouchers and such other supporting information as the Company may
from time to time require in accordance with the Company’s policies.

 

4. TRADE SECRETS, CONFIDENTIAL INFORMATION AND INVENTIONS.

4.1 Trade Secrets. During the course of Executive’s employment, Executive will
have access to various trade secrets, confidential information and inventions of
Company as defined below.

4.1.1 “Confidential Information” means all information and material which is
proprietary to the Company, whether or not marked as “confidential” or
“proprietary” and which is disclosed to or obtained from the Company by the
Executive, which relates to the Company’s past, present or future research,
development or business activities. Confidential Information is all information
or materials prepared by or for the Company and includes, without limitation,
all of the following: designs, drawings, specifications, techniques, models,
data, source code, object code, documentation, diagrams, flow charts, research,
development, processes, systems, methods, machinery, procedures, “know-how”, new
product or new technology information, formulas, patents, patent applications,
product prototypes, product copies, cost of production,

 

4



--------------------------------------------------------------------------------

manufacturing, developing or marketing techniques and materials, cost of
production, development or marketing time tables, customer lists, strategies
related to customers, suppliers or personnel, contract forms, pricing policies
and financial information, volumes of sales, and other information of similar
nature, whether or not reduced to writing or other tangible form, and any other
Trade Secrets, as defined by Section 4.1.3, or non-public business information.

4.1.2 “Inventions” means all discoveries, concepts and ideas, whether patentable
or not, including but not limited to, processes, methods, formulas,
compositions, techniques, articles and machines, as well as improvements thereof
or “know-how” related thereto, relating at the time of conception or reduction
to practice to the business engaged in by the Company, or any actual or
anticipated research or development by the Company.

4.1.3 “Trade Secrets” means any scientific or technical data, information,
design, process, procedure, formula or improvement that is commercially
available to the Company and is not generally known in the industry.

This Section includes not only information belonging to Company which existed
before the date of this Agreement, but also information developed by Executive
for Company or its employees during his employment and thereafter.

4.2 Restriction on Use of Confidential Information. Executive agrees that his
use of Trade Secrets and other Confidential Information is subject to the
following restrictions during the term of the Agreement and for an indefinite
period thereafter so long as the Trade Secrets and other Confidential
Information have not become generally known to the public.

4.2.1 Non-Disclosure. Except as required by the performance of the Executive’s
services to the Company under the terms of this Agreement, Executive will not,
directly or indirectly disclose, or permit others to disclose the Company’s
Trade Secrets, Confidential Information and/or Inventions as defined above.

4.2.2 Return of Company Information. Upon termination of Executive’s employment
with Company for any reason, Executive will surrender and return to Company all
documents and materials in his possession or control which contain Trade
Secrets, Inventions and other Confidential Information. Executive will
immediately return to the Company all lists, books, records, materials and
documents, together with all copies thereof, and all other Company property in
his possession or under his control, relating to or used in connection with the
business of the Company. Executive acknowledges and agrees that all such lists,
books, records, materials and documents, are the sole and exclusive property of
the Company.

4.2.3 Prohibition Against Unfair Competition. At any time after the termination
of his employment with Company for any reason, Executive will not engage in
competition with Company while making use of the Trade Secrets of Company.

4.3 Patents and Inventions. Executive agrees that any Inventions made, conceived
or completed by Executive during the term of Executive’s service, solely or
jointly with others, which are made with the Company’s equipment, supplies,
facilities or Confidential Information, or which relate at the time of
conception or reduction to purpose of the Invention to the business of the
Company or the Company’s actual or demonstrably anticipated research and
development,

 

5



--------------------------------------------------------------------------------

or which result from any work performed by Executive for the Company, will be
the sole and exclusive property of the Company, and all Trade Secrets,
Confidential Information, copyrightable works, works of authorship, and all
patents, registrations or applications related thereto, all other intellectual
property or proprietary information and all similar or related information
(whether or not patentable and copyrightable and whether or not reduced to
tangible form or practice) which relate to the business, research and
development, or existing or future products or services of the Company and/or
its subsidiaries and which are conceived, developed or made by Executive during
Executive’s employment with the Company (“Work Product”) will be deemed to be
“work made for hire” (as defined in the Copyright Act, 17 U.S.C. §101 et seq.,
as amended) and owned exclusively by the Company. To the extent that any Work
Product is not deemed to be a “work made for hire” under applicable law, and all
right, title and interest in and to such Work Product have not automatically
vested in the Company, Executive hereby (a) irrevocably assigns, transfers and
conveys, and will assign transfer and convey, to the fullest extent permitted by
applicable law, all right, title and interest in and to the Work Product on a
worldwide basis to the Company (or such other person or entity as the Company
may designate), without further consideration, and (b) waives all moral rights
in or to all Work Product, and to the extent such rights may not be waived,
agrees not to assert such rights against the Company or its respective
licensees, successors, or assigns. In order to permit the Company to claim
rights to which it may be entitled, Executive agrees to promptly disclose to the
Company in confidence all Work Product which the Executive makes arising out of
the Executive’s employment with the Company. Executive will assist the Company
in obtaining patents on all Work Product patentable by the Company in the United
States and in all foreign countries, and will execute all documents and do all
things necessary to obtain letters patent, to vest the Company with full and
extensive title thereto, and to protect the same against infringement by others.

 

5. TERMINATION OF EMPLOYMENT.

5.1 Termination by Reason of Death or Disability. Executive’s employment
hereunder will terminate immediately upon the death of Executive. The Company
may terminate this Agreement upon written notice to Executive if Executive
suffers any physical or mental impairment or incapacity that results in
Executive being unable to perform Executive’s essential duties, responsibilities
and the functions of Executive’s position with the Company for periods
aggregating one-hundred eighty (180) days (“Disability”).

5.2 Termination by Company for Cause. The employment of Executive hereunder will
terminate immediately upon written notice delivered by the Company to the
Executive of termination for “Cause.” “Cause” means (i) Executive’s conviction
(including any plea of guilty or no contest) of (x) any felony; or (y) any crime
of moral turpitude; (ii) gross misconduct in the performance of Executive’s
duties; (iii) the repeated failure by Executive (except by reason of Disability)
to render full and proper services as required by the terms of Executive’s
employment after failure to cure such failure within 30 days after receiving
written notice from the Company or the Board of Directors detailing the alleged
failure; or (iv) Executive’s material breach of any of the provisions of this
Agreement or the Company’s Code of Conduct.

5.3 Termination by the Company without Cause. The employment of Executive
hereunder will terminate immediately upon delivery to Executive of written
notice of termination by the Company, which will be deemed to be “without cause”
unless termination is expressly stated to be pursuant to Section 5.1 or Section
5.2.

 

6



--------------------------------------------------------------------------------

5.4 Termination by the Executive for Good Reason. Unless cured as provided
below, the employment of Executive hereunder will terminate 30 days following
the date on which Executive gives the Company notice of termination for Good
Reason (as hereinafter defined), or such earlier date as may be determined by
the Company, the Compensation Committee or the Board of Directors. For purposes
of this Agreement, “Good Reason” means without Executive’s consent (i) a
material diminution in the duties, authority or responsibilities of Executive or
a material breach of this Agreement by the Company, or (ii) requiring Executive
to relocate his principal place of employment to a location that is more than
thirty-five (35) miles from the location of the Company’s principal office in
the Oklahoma City area as of the Effective Date, provided that the Company fails
to cure such material diminution, breach or relocation within 30 days of receipt
of a written notice from Executive of such Good Reason event (which notice will
be provided by Executive to the Company within 90 days following the initial
occurrence of such event).

 

6. PAYMENTS UPON TERMINATION.

6.1 Termination Other Than For Cause and Certain Other Events. If Executive’s
employment with the Company is terminated (a) by the Company other than (i) for
“Cause” (as defined herein), (ii) on account of death or Disability, or (iii) by
nonrenewal at least 90 days before the end of the Initial Period or any
Extension, or (b) by the Executive for Good Reason, then:

6.1.1 the Company will provide Executive (i) on the Termination Date (as such
term is defined in Section 6.3), a lump sum payment equal to all accrued and
unpaid salary and other compensation payable to Executive by the Company and all
accrued and unpaid vacation payable to Executive by the Company with respect to
services rendered by Executive to the Company through the Termination Date; and
(ii) subject to Section 6.1.3 and Section 10.10.5, a lump sum payment on the
sixtieth (60th) day following the Termination Date equal to 175% of the Base
Salary in effect on the Termination Date (which represents the amount Executive
would have earned as Base Salary during the 12 month period following such date
had Executive’s employment not been terminated plus his target Annual Bonus at
75% of Base Salary);

6.1.2 subject to Section 6.1.3, the Company will pay the cost (in excess of the
applicable rate Executive would pay under the Company group health plan if he
continued to be employed) for continuation coverage under the Company group
health plans under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for Executive and his eligible family members covered under the
Company group health plan immediately prior to Termination Date (to the extent
COBRA continuation coverage is permitted by applicable law and the terms of each
Company group health plan). Coverage will be provided at the applicable rate
Executive would pay under the Company group health plan if he continued to be
employed. Any additional premiums in excess of the Executive’s share will be
paid by the Company during the 12 month period immediately following Executive’s
Termination Date or until Executive becomes eligible for group health plan
benefits from another employer, whichever occurs first, provided that Executive
timely elects COBRA coverage (“COBRA Benefits”) and provided that Executive’s
continued participation is possible under the general terms and provisions of
such

 

7



--------------------------------------------------------------------------------

Company group health plans. Executive agrees to promptly inform the Company in
writing if Executive becomes eligible to receive group health coverage from
another employer. The period of such COBRA Benefits will be considered part of
Executive’s COBRA coverage entitlement period. At the conclusion of the maximum
12 month period for which the Company will pay the cost of COBRA Benefits, as
provided above, Executive may, at Executive’s sole expense, continue to receive
COBRA Benefits for the remainder of the COBRA coverage entitlement period, if
any, provided under the terms of the Company group health plans. Notwithstanding
the foregoing, if the payment of such COBRA continuation premiums by the Company
would cause the imposition of any excise tax on the Company under Section 4980D
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations thereunder, including without limitation, Section 9815(b) of the
Code, the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
the Affordable Care Act, Section 2716 of the Public Health Service Act or other
applicable law, the parties agree to negotiate in good faith an alternative
arrangement for providing such benefits in an economically neutral manner which
does not cause the imposition of such excise tax and if reasonably determined by
the Company’s counsel or accountants that such economically neutral alternative
arrangement is not viable, then no such premium payment will be due or be made
on behalf of Executive or Executive’s eligible family members; and

6.1.3 notwithstanding anything herein to the contrary, it will be a condition to
Executive’s right to receive the amounts provided for in Section 6.1.1 and
Section 6.1.2, that Executive timely execute and deliver to the Company, a
general release substantially in the form attached hereto as “Exhibit A” (the
“General Release”) within twenty-one (21) days of its delivery to Executive (or
such longer period as may be required under the Age Discrimination in Employment
Act of 1967, as amended), without subsequent revocation of the General Release.
Upon satisfaction of the General Release condition, the payment of the severance
benefits will commence as provided in Section 6.1.1 and Section 10.10.5.

6.2 Termination by the Company For Cause, by the Executive because of a
Voluntary Termination, Upon Death or Disability or Expiration of the Term. If
Executive’s employment with the Company is terminated (i) by the Company for
“Cause” (as defined herein), (ii) by the Executive voluntarily other than for
Good Reason, (iii) on account of Executive’s death or Disability, or (iv) upon
expiration of the Employment Term by nonrenewal at least 90 days before the end
of the Initial Period or any Extension, Executive will be entitled to receive on
the Termination Date (as such term is defined in Section 6.3), a lump sum
payment equal to all accrued and unpaid salary and other compensation payable to
Executive by the Company and all accrued and unpaid vacation and sick pay
payable to Executive by the Company with respect to services rendered by
Executive to the Company through the Termination Date.

6.3 Involuntary Termination by the Company Other Than for Cause. If Executive’s
employment with the Company is terminated by the Company other than for Cause
(which, for the avoidance of doubt, does not include the expiration of the
Employment Term following a notice of non-renewal by the Company at least 90
days prior to the expiration date of the Employment Term), then in addition to
the benefits provided in Section 6.1, all outstanding Equity Awards that have
been granted to Executive by the Company that would have vested at any time
after the Executive’s Termination Date solely as a result of Executive’s
continued service to the Company will vest immediately on the Termination Date.

 

8



--------------------------------------------------------------------------------

6.4 Termination Date. For purposes of this Section 6, the term, “Termination
Date” will mean the date of Executive’s “separation from service” as that term
is defined in Section 10.10.4 and §1.409A-1(h) of the Treasury Regulations.

6.5 Timing of Payment. Notwithstanding anything to the contrary in this
Agreement, to the extent required to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), if Executive is deemed by the
Board of Directors (or its delegate), in its sole discretion, to be a “specified
employee” for purposes of Section 409A(a)(2)(B) of the Code, Executive agrees
that any non-qualified deferred compensation payments due to Executive under
this Agreement in connection with a termination of Executive’s employment that
would otherwise have been payable at any time during the six-month period
immediately following such termination of employment will be paid in accordance
with Section 10.10.6.

 

7. CHANGE IN CONTROL.

7.1 Notwithstanding the provisions of any other agreement to the contrary, if
Executive’s employment with the Company or its successor is terminated on or
before the 18 month anniversary of the date of occurrence of a Change in Control
(a) by the Company or its successor other than for Cause or (b) by the Executive
for Good Reason, then, in addition to the benefits provided in Section 6.1
hereof, (i) all outstanding Equity Awards that have been granted to Executive by
the Company and that would have vested at any time after the Executive’s
Termination Date solely as a result of Executive’s continued service to the
Company will vest immediately on the Termination Date; (ii) the lump sum payment
under Section 6.1.1. will be the amount Executive would have earned as Base
Salary plus target Annual Bonus during the 24 month period following such
Termination Date had Executive’s employment not been terminated; and (iii) the
maximum period for which the Company will pay the cost of COBRA Benefits, as
provided in Section 6.1.2 above, will be increased to 18 months.

7.2 For purposes of this Section 7, a “Change in Control” of the Company will be
deemed to have occurred if: (a) there is consummated (i) any consolidation or
merger of the Company into or with another person (as such term is used in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) pursuant to which shares of the Company’s common
stock would be converted into cash, securities or other property, other than any
consolidation or merger of the Company in which the persons who were
stockholders of the Company immediately prior to the consummation of such
consolidation or merger are the beneficial owners (within the meaning of Rule
13d-3 under the Exchange Act), immediately following the consummation of such
consolidation or merger, of more than 50% of the combined voting power of the
then outstanding voting securities of the person surviving or resulting from
such consolidation or merger, (ii) any sale, lease or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company; (iii) any sale, lease or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company (i.e., more than 50% of the gross fair market value of
the assets of the Company, determined without regard to any liabilities
associated with such assets); or (iv) the stockholders of the Company approve
any plan or proposal for the liquidation or dissolution of the Company.

 

9



--------------------------------------------------------------------------------

8. INJUNCTIVE RELIEF.

Executive hereby recognizes, acknowledges and agrees that in the event of any
breach by Executive of any of his covenants, agreements, duties or obligations
hereunder, the Company would suffer great and irreparable harm, injury and
damage, the Company would encounter extreme difficulty in attempting to prove
the actual amount of damages suffered by the Company as a result of such breach,
and the Company would not be reasonably or adequately compensated in damages in
any action at law. Executive therefore agrees that, in addition to any other
remedy the Company may have at law, in equity, by statute or otherwise, in the
event of any breach by Executive of any of the covenants, agreements, duties or
obligations hereunder, the Company or its subsidiaries will be entitled to seek
and receive temporary, preliminary and permanent injunctive and other equitable
relief from any court of competent jurisdiction to enforce any of the rights of
the Company or its subsidiaries or any of the covenants, agreements, duties or
obligations of Executive hereunder, or otherwise to prevent the violation of any
of the terms or provisions hereof, all without the necessity of proving the
amount of any actual damage to the Company or its subsidiaries thereof resulting
therefrom; provided, however, that nothing contained in this Section 8 will be
deemed or construed in any manner whatsoever as a waiver by the Company or its
subsidiaries of any of the rights which any of them may have against Executive
at law, in equity, by statute or otherwise arising out of, in connection with or
resulting from the breach by Executive of any of his covenants, agreements,
duties or obligations hereunder.

 

9. RESTRICTIVE COVENANTS.

9.1 For so long as Executive is employed by the Company and continuing for
twelve (12) months thereafter (such period, the “Restricted Period”), neither
Executive nor his affiliates will, without the prior written consent of the
Board, at any time or in any manner, either directly or indirectly, become
associated with, render services to, invest in, represent, advise or otherwise
participate as an officer, employee, director, stockholder, partner, member,
agent of or consultant for any company, business, organization or other legal or
natural person that engages or participates in the Restricted Business;
provided, however, that nothing herein will prevent you from acquiring up to two
percent (2%) of the securities of any company listed on a national securities
exchange or quoted on the NASDAQ quotation system, provided your involvement
with any such company is solely that of a passive stockholder. For purposes of
this Agreement, “Restricted Business” means (i) the oil and gas exploration and
production business in Ohio, West Virginia and/or Pennsylvania; along the
Louisiana Gulf Coast in the West Cote Blanche Bay and Hackberry fields; the
Niobrara Formation of Northwestern Colorado; and each other area, location or
field in which the Company or any affiliate conducts or is preparing to conduct
business during the Term, or (ii) any other business or operation that is in
competition with any business or operations managed or operated by or under
consideration or in development by the Company or any affiliate during the Term.
The foregoing covenants in this Section 9.1 will not apply in connection with a
Good Reason Termination (as defined below) that occurs within 12 months after
the occurrence of a “change in control event” (as such term is defined in Treas.
Regs. §1.409A-3(i)(5)). At the expiration of the Employment Term due to notice
of nonrenewal by the Company at least 90 days before expiration of the
Employment Term, the Company, in its sole discretion, may elect (x) to pay
Executive the then-applicable lump sum amount under Section 6.1.1 (the
“Severance Payment”) in exchange for Executive’s continued

 

10



--------------------------------------------------------------------------------

compliance with the restrictions of this Section 9.1 (it being understood that
the Company shall be entitled to recover such payment upon any breach thereof)
or (y) to waive the requirement for Executive to comply with the provisions of
this Section 9.1 and not pay Executive the Severance Payment. The Company shall
notify Executive of its election between making the Severance Payments or
waiving the restrictions within ten (10) days following the applicable
termination date, it being understood that the Company making any Severance
Payments shall constitute an affirmative election to enforce the restrictions of
this Section 9.1 pursuant to clause (x) above.

9.2 The parties hereto intend that the covenants contained in this Section 9
will be deemed a series of separate covenants for each state, county and city in
which the Company’s or any affiliate’s business is conducted or is being
prepared to be conducted. If, in any judicial proceeding, a court refuses to
enforce all of the separate covenants deemed included in this Section 9 because,
taken together, they cover too extensive a geographic area, the parties intend
that those covenants (taken in order of the states, counties and cities therein
which are least populous), which if eliminated would permit the remaining
separate covenants to be enforced in such proceeding, for the purpose of such
proceeding, will be deemed eliminated from the provisions of this Section 9.

9.3 For so long as Executive is employed by the Company and continuing for
twelve (12) months thereafter, Executive will not, without the prior written
consent of the Company, directly or indirectly, as a sole proprietor, member of
a partnership, stockholder, or investor, officer or director of a corporation,
or as an employee, associate, consultant or agent of any person, partnership,
corporation or other business organization or entity other than the Company:
(i) (x) solicit or endeavor to entice away from the Company, or any of its
subsidiaries or affiliates, any person or entity who is employed by, or serves
as an agent or key consultant of, the Company, or any of its subsidiaries or
affiliates, or (y) solicit any person or entity who during the then most recent
twelve (12) month period, was employed by or served as an agent or key
consultant of the Company or any of its subsidiaries or affiliates, or
(ii) endeavor to entice away from the Company or any of its subsidiaries or
affiliates or solicit with respect to services then being rendered or planned,
proposed or contemplated to be rendered by the Company or any such subsidiary or
affiliate, any persons or entity who is, or was within the then most recent
twelve (12) month period, a customer or client (or reasonably anticipated, to
the general knowledge of Executive or the public, to become a customer or
client) of the Company or any of its subsidiaries or affiliates.

9.4 Executive represents, warrants and confirms that he is not subject to a
non-compete, non-solicitation or any other type of agreement with a prior
employer or otherwise that would preclude his employment with or impact the
performance of his job responsibilities with the Company. Executive agrees to
comply with the restrictions and prohibitions contained in any prior employment
agreement.

 

10. MISCELLANEOUS.

10.1 Entire Agreement. This Agreement contains the entire agreement of the
parties regarding the employment of Executive by the Company and supersedes any
prior agreement, arrangement or understanding, whether oral or written, between
the Company and Executive concerning Executive’s employment hereunder.

 

11



--------------------------------------------------------------------------------

10.2 Notices. All notices, requests and other communications (collectively,
“Notices”) given pursuant to this Agreement will be in writing, and may be
delivered by facsimile transmission with a copy delivered by personal service or
by United States first class, registered or certified mail (return receipt
requested), postage prepaid, addressed to the party at the address set forth
below:

 

If to the Company:

Gulfport Energy Corporation

14313 North May Avenue, Suite 100

Oklahoma City, Oklahoma 73134

Attention: Board of Directors

If to Executive:

Aaron Gaydosik

14313 North May Avenue, Suite 100

Oklahoma City, Oklahoma 73134

or

the Executive’s address in the Company’s personnel records

Any Notice will be deemed duly given when received by the addressee thereof,
provided that any Notice sent by registered or certified mail will be deemed to
have been duly given three days from date of deposit in the United States mails,
unless sooner received. Either party may from time to time change its address
for further Notices hereunder by giving notice to the other party in the manner
prescribed in this Section 10.2.

10.3 Governing Law. This Agreement has been made and entered into in the state
of Oklahoma and will be construed in accordance with the laws of the state of
Oklahoma without regard to the conflict of laws principles thereof.

10.4 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original, but all of which together will
constitute one and the same instrument.

10.5 Interpretation. The Compensation Committee or Board of Directors of the
Company will make all determinations under this Agreement and will have the
exclusive authority to interpret its terms and conditions. All determinations
and interpretations made by the Compensation Committee or Board of Directors
will be final for all purposes and binding on the parties.

10.6 Severable Provisions. The provisions of this Agreement are severable, and
if any one or more provisions are determined to be judicially unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

10.7 Successors and Assigns. This Agreement and all obligations and benefits of
Executive and the Company hereunder will bind and inure to the benefit of
Executive and the Company, their respective affiliates, and their respective
successors and assigns.

10.8 Amendments and Waivers. No amendment or waiver of any term or provision of
this Agreement will be effective unless made in writing. Any written amendment
or waiver will

 

12



--------------------------------------------------------------------------------

be effective only in the instance given and then only with respect to the
specific term or provision (or portion thereof) of this Agreement to which it
expressly relates, and will not be deemed or construed to constitute a waiver of
any other term or provision (or portion thereof) waived in any other instance.

10.9 Title and Headings. The titles and headings contained in this Agreement are
included for convenience only and form no part of the agreement between the
parties.

10.10 Compliance with Tax Rules for Nonqualified Deferred Compensation Plans.
This Agreement is intended to comply with, or otherwise be exempt from,
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
will be administered, interpreted, and construed in a manner that does not
result in the imposition on Executive of any additional tax, penalty, or
interest under Section 409A of the Code.

10.10.1 For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement will be treated as a right to a series
of separate payments.

10.10.2 Payment dates provided for in this Agreement will be deemed to
incorporate grace periods that are treated as made upon a designated payment
date as provided by Treasury Regulation §1.409A-3(d).

10.10.3 If the Company determines in good faith that any provision of this
Agreement would cause Executive to incur an additional tax, penalty, or interest
under Section 409A of the Code, the Company and Executive will use reasonable
efforts to reform such provision, if possible, in a mutually agreeable fashion
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code. The preceding provisions, however, will not be construed as a guarantee or
warranty by the Company of any particular tax effect to Executive under this
Agreement. The Company will not be liable to Executive for any payment made
under this Agreement, at the direction or with the consent of Executive, that is
determined to result in an additional tax, penalty, or interest under
Section 409A of the Code, nor for reporting in good faith any payment made under
this Agreement as an amount includible in gross income under Section 409A of the
Code.

10.10.4 “Termination of employment,” “Termination Date,” “date of termination”
or words of similar import, as used in this Agreement mean, for purposes of any
payments under this Agreement that are payments of deferred compensation subject
to Section 409A of the Code, Executive’s “separation from service” as defined in
Treasury Regulation §1.409A-1(h).

10.10.5 Payments under Section 6 and elsewhere in this Agreement will be
administered and interpreted to maximize the exceptions to Code Section 409A for
short-term deferrals and for separation pay due to involuntary separation from
service. Any payment under this Agreement that is payable during the short-term
deferral period (as described in Treasury Regulations §1.409A-1(b)(4)) or that
is paid within the involuntary separation pay safe harbor (as described in
Treasury Regulations §1.409A-1(b)(9)(iii)) will be treated as not providing for
a

 

13



--------------------------------------------------------------------------------

deferral of compensation and will not be aggregated with any nonqualified
deferred compensation plans or payments. The Severance Payments under Section 6
will commence on the date provided in Section 6.1.1, subject to the General
Release requirement. It is intended that the Severance Payments will in all
events commence 60 days following Executive’s Separation from Service,
regardless of which taxable year Executive actually delivers the executed
General Release to the Company. However, if the Severance Payments are deferred
compensation subject to Code Section 409A and if the period during which
Executive has discretion to execute or revoke the General Release required in
Section 6.1.3 exceeds 60 days from the date of termination, the payments will
commence on the eighth day following receipt by the Company of Executive’s
executed General Release. If the period during which Executive has discretion to
execute or revoke the General Release required in Section 6.1.3 straddles two
taxable years of Executive, then the Company will commence the Severance
Payments in the second of such taxable years. Executive may not, directly or
indirectly, designate the calendar year of the commencement of any payment
hereunder. Notwithstanding the foregoing, amounts payable hereunder which are
not nonqualified deferred compensation, or which may be accelerated pursuant to
Section 409A, such as distributions for applicable tax payments, may be
accelerated, but not deferred, at the sole discretion of the Company.

10.10.6 Notwithstanding anything to the contrary in this Agreement, to the
extent required to comply with Section 409A of the Code, if Executive is deemed
by the Board (or its delegate), in its sole discretion, to be a “specified
employee” for purposes of Section 409A(a)(2)(B) of the Code, Executive agrees
that any non-qualified deferred compensation payments due to Executive under
this Agreement in connection with a termination of Executive’s employment that
would otherwise have been payable at any time during the period immediately
following such termination of employment and ending on the date that is six
months after the Termination Date (or if earlier, Executive’s date of death)
will not be paid prior to, and will instead be payable in a lump sum on the
first business day following the end of such non-payment period.

10.11 Survival. Notwithstanding anything to the contrary contained herein, the
provisions of Section 4, Section 8, Section 9, and Section 10 will survive the
termination of this Agreement.

[Signatures on following page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has signed this Agreement on the date
opposite their signature below.

 

THE “COMPANY” GULFPORT ENERGY CORPORATION Date: March 13, 2015 By:

/s/ MICHAEL G. MOORE

Michael G. Moore Chief Executive Officer THE “EXECUTIVE” Date: March 12, 2015

/s/ AARON GAYDOSIK

Aaron Gaydosik, in his individual capacity

Signature page to Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

This general release (this “Agreement”) is entered into pursuant to the terms
and conditions of the Employment Agreement, originally effective as of
            , 2014 (“Employment Agreement”), between Aaron Gaydosik
(“Executive”) and Gulfport Energy Corporation (the “Company”). In exchange for
and in consideration of the benefits described in the Employment Agreement (the
“Severance Benefits”), Executive, on behalf of Executive and his agents,
representatives, administrators, receivers, trustees, estates, heirs, devisees,
assignees, legal representatives, and attorneys, past or present (as the case
may be), hereby irrevocably and unconditionally releases, discharges, and
acquits all the Released Parties (as defined below) from any and all claims,
promises, demands, liabilities, contracts, debts, losses, damages, attorneys’
fees and causes of action of every kind and nature, known and unknown, asserted
and unasserted, accrued or unaccrued, liquidated or contingent, direct or
indirect up to the effective date of this Agreement, including but not limited
to causes of action, claims or rights arising out of, or which might be
considered to arise out of or to be connected in any way with (i) Executive’s
employment with the Company or the termination thereof; (ii) Executive’s
employment agreement, or offer letter or any other agreements between Executive
and the Company or the termination thereof; (iii) any treatment of Executive by
any of the Released Parties, which will include, without limitation, any
treatment or decisions with respect to hiring, placement, promotion, discipline,
work hours, demotion, transfer, termination, compensation, performance review,
or training; (iv) any statements or alleged statements by the Company or any of
the Released Parties regarding Executive, whether oral or in writing; (v) any
damages or injury that Executive may have suffered, including without
limitation, emotional or physical injury, compensatory damages, or lost wages;
or (vi) employment discrimination, which will include, without limitation, any
individual or class claims of discrimination on the basis of age, disability,
sex, race, religion, national origin, citizenship status, marital status, sexual
preference, or any other basis whatsoever.

Said release will be construed as broadly as possible and will also extend to
release the Released Parties, without limitation, from any and all claims that
Executive has alleged or could have alleged, whether known or unknown, accrued
or unaccrued, against any Released Party for violation(s) of any of the
following: the National Labor Relations Act, as amended; Title VII of the Civil
Rights Act of 1964, as amended; the Age Discrimination in Employment Act; the
Civil Rights Act of 1991; Sections 1981-1988 of Title 42 of the United States
Code; the Equal Pay Act; the Employee Retirement Income Security Act of 1974, as
amended; the Immigration Reform Control Act, as amended; the Americans with
Disabilities Act of 1990, as amended; the Fair Labor Standards Act, as amended;
the Occupational Safety and Health Act, as amended; any other federal, state, or
local law or ordinance; any public policy, whistleblower, contract, tort, or
common law; and any demand for costs or litigation expenses, except as otherwise
provided in the Employment Agreement, including but not limited to attorneys’
fees.

The term “Released Parties” or “Released Party” as used herein will mean and
include: the Company and its parents, subsidiaries, affiliates, investors and
all of their predecessors and successors (collectively, the “Released
Entities”), and with respect to each such Released Entity, all of its former,
current, and future officers, directors, agents, representatives, employees,
servants, owners, shareholders, partners, joint venturers, investors, attorneys,
insurers, administrators, and fiduciaries, and any other persons acting by,
through, under, or in concert with any of the persons or entities listed herein.



--------------------------------------------------------------------------------

Pursuant to the Older Workers Benefit Protection Act of 1990, Executive
understands and acknowledges that by executing this Agreement and releasing all
claims against any of the Released Parties, he has waived any and all rights or
claims that he has or could have against any Released Party under the Age
Discrimination in Employment Act, which includes any claim that any Released
Party discriminated against Executive on account of his age. Executive also
acknowledges the following:

(a) The Company, by this written Agreement, has advised Executive to consult
with an attorney prior to executing this Agreement;

(b) Executive has had the opportunity to consult with his own attorney
concerning this Agreement and Executive acknowledges that this Agreement is
worded in an understandable way;

(c) The rights and claims waived in this Agreement are in exchange for
additional consideration over and above anything to which Executive was already
undisputedly entitled;

(d) This Agreement does not include claims arising after the Effective Date of
this Agreement (as defined below), provided, however, that any claims arising
after the Effective Date of this Agreement from the then-present effect of acts
or conduct occurring before the Effective Date of this Agreement will be deemed
released under this Agreement; and

(e) The Company has provided Executive the opportunity to review and consider
this Agreement for twenty-one (21) days from the date Executive receives this
Agreement. At Executive’s option and sole discretion, Executive may waive the
twenty-one (21) day review period and execute this Agreement before the
expiration of twenty-one (21) days. In electing to waive the twenty-one (21) day
review period, Executive acknowledges and admits that he was given a reasonable
period of time within which to consider this Agreement and his waiver is made
freely and voluntarily, without duress or any coercion by any other person.

Executive may revoke this Agreement within a period of seven (7) days after
execution of this Agreement. Executive agrees that any such revocation is not
effective unless it is made in writing and delivered to the Company by the end
of the seventh (7th) calendar day. Under any such valid revocation, Executive
will not be entitled to any severance pay or any other benefits under this
Agreement. This Agreement becomes effective on the eighth (8th) calendar day
after it is executed by both parties.

Executive confirms that no claim, charge, or complaint against any of the
Released Parties, brought by him, exists before any federal, state, or local
court or administrative agency. Executive hereby waives his right to accept any
relief or recovery, including costs and attorney’s fees, from any charge or
complaint before any federal, state, or local court or administrative agency
against any of the Released Parties, except as such waiver is prohibited by law.

The existence, terms, and conditions of this Agreement are and will be deemed to
be confidential and will not hereafter be disclosed by Executive to any other
person or entity, except



--------------------------------------------------------------------------------

(i) as may be required by law, regulation or applicable securities exchange
requirements; and (ii) to Executive’s attorneys, spouse, accountants and/or
financial advisors, provided that the person to whom disclosure is made is made
aware of the confidentiality provisions of this Agreement and such person/s
agrees to keep the terms of this Agreement confidential. Executive further
agrees not to solicit or initiate any demand by others not party to this
Agreement for any disclosure of the existence, terms, and conditions of this
Agreement.

Executive agrees that he will not, unless otherwise prohibited by law, at any
time hereafter, participate in as a party, or permit to be filed by any other
person on his behalf or as a member of any alleged class of person, any action
or proceeding of any kind, against the Company, or its past, present, or future
parents, subsidiaries, divisions, affiliates, employee benefit and/or pension
plans or funds, successors and assigns and any of their past, present or future
directors, officers, agents, trustees, administrators, attorneys, employees or
assigns (whether acting as agents for the Company or in their individual
capacities), with respect to any act, omission, transaction or occurrence up to
and including the date of the execution of this Agreement. Executive further
agrees that he will not seek or accept any award or settlement from any source
or proceeding with respect to any claim or right covered by this paragraph and
that this Agreement will act as a bar to recovery in any such proceedings.

Executive agrees that neither this Agreement nor the furnishing of the
consideration set forth in this Agreement will be deemed or construed at any
time for any purpose as an admission by the Released Parties of any liability or
unlawful conduct of any kind. Executive further acknowledges and agrees that the
consideration provided for herein is adequate consideration for Executive’s
obligations under this Agreement.

This Agreement will be governed by and construed in accordance with the laws of
the State of Oklahoma without regard to its conflicts of law provisions. If any
provision of this Agreement other than the general release set forth above is
declared legally or factually invalid or unenforceable by any court of competent
jurisdiction and if such provision cannot be modified to be enforceable to any
extent or in any application, then such provision immediately will become null
and void, leaving the remainder of this Agreement in full force and affect. If
any portion of the general release set forth in this Agreement is declared to be
unenforceable by a court of competent jurisdiction in any action in which
Executive participates or joins, Executive agrees that all consideration paid to
him under the Employment Agreement will be offset against any monies that he may
receive in connection with any such action.

This Agreement, together with the Employment Agreement, sets forth the entire
agreement between Executive and the Released Parties and it supersedes any and
all prior agreements or understandings, whether written or oral, between the
parties, except as otherwise specified in this Agreement or the Employment
Agreement. Executive acknowledges that he has not relied on any representations,
promises, or agreements of any kind made to him in connection with his decision
to sign this Agreement, except for those set forth in this Agreement.

This Agreement may not be amended except by a written agreement signed by both
parties, which specifically refers to this Agreement.



--------------------------------------------------------------------------------

EMPLOYEE ACKNOWLEDGES THAT HE CAREFULLY HAS READ THIS AGREEMENT; THAT HE HAS HAD
THE OPPORTUNITY TO THOROUGHLY DISCUSS ITS TERMS WITH COUNSEL OF HIS CHOOSING;
THAT HE FULLY UNDERSTANDS ITS TERMS AND ITS FINAL AND BINDING EFFECT; THAT THE
ONLY PROMISES MADE TO SIGN THIS AGREEMENT ARE THOSE STATED AND CONTAINED IN THIS
AGREEMENT; AND THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.
EMPLOYEE STATES THAT HE IS IN GOOD HEALTH AND IS FULLY COMPETENT TO MANAGE HIS
BUSINESS AFFAIRS AND UNDERSTANDS THAT HE MAY BE WAIVING SIGNIFICANT LEGAL RIGHTS
BY SIGNING THIS AGREEMENT.

IN WITNESS WHEREOF, Executive has executed this Agreement as of the date set
forth below.

 

AGREED AND ACCEPTED

 

Aaron Gaydosik, in his individual capacity Date:

 

Sworn to and subscribed before me this      day of         , 20    

 

Notary Public



--------------------------------------------------------------------------------

RECEIPT OF AGREEMENT

I acknowledge that I received today a copy of Gulfport Energy Corporation’s
General Release of all Claims (the “Agreement”). I have been advised of the
following:

1) That I have twenty-one (21) days to consider the Agreement.

2) I have the opportunity to discuss with Gulfport Energy Corporation any
questions or concerns I may have regarding the terms or language of the
Agreement.

3) I have been advised to see an attorney of my choosing to review the
Agreement.

4) I should not sign the Agreement unless I fully understand its terms and, if I
sign the Agreement, I do so of my own free will.

5) I have seven (7) days after signing the Agreement to revoke the Agreement,
and the Agreement will not become effective, enforceable or binding until this
revocation period has expired. Any revocation must be in writing and either
postmarked and mailed to or hand-delivered to the Company within seven (7) days
after I sign the Agreement.

6) The Agreement does not waive any rights or claims that may arise after its
execution.

7) In consideration for signing the Agreement, I will be receiving Severance
Benefits or benefits in addition to any monies I am already entitled to.

8) No other promises have been made to me beyond the terms of the Employment
Agreement and the Agreement.

 

Dated:

 

 

Aaron Gaydosik, in his individual capacity WITNESS: Dated:

 

 

Signature

 

Witness’ printed name and title



--------------------------------------------------------------------------------

WAIVER OF 21-DAY REVIEW PERIOD – OPTIONAL

I acknowledge that I was provided with a copy of Gulfport Energy Corporation’s
General Release of all Claims (the “Agreement”) on                     , I have
had an opportunity to review the Agreement, have been afforded the opportunity
to have it reviewed by an attorney of my choosing, and have made the voluntary
decision to execute the Agreement prior to the expiration of the twenty-one
(21) day review period. Therefore, I have executed the Agreement today, and I
understand that I have seven (7) days from today to revoke the Agreement in
writing. I further understand that the Agreement will not become effective,
enforceable, or binding until this revocation period has expired.

 

Dated:

 

 

Aaron Gaydosik, in his individual capacity WITNESS: Dated:

 

 

Signature

 

Witness’ printed name and title